Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

5090 North 40th Street, Phoenix – 5090 Building

8900 North 22nd Avenue, Phoenix – Phoenix West I Building

333 West Wetmore, Tucson – Tucson West Building

 

ARTICLE 1: PROPERTY/PURCHASE PRICE

 

1.1    Certain Basic Terms.

   

(a)    Purchaser and Notice Address:

 

Transwestern Investment Company,

707 Wilshire Boulevard, Suite 4840

Los Angeles, California 90017

Attention: Carl L. Groner

Telephone(213) 614-2316

Facsimile:(213) 403-8500

   

Transwestern Investment Company

150 North Wacker Drive, Suite 800

Chicago, Illinois 60606

Attention: Scott Drane

Telephone(312) 499-1981

Facsimile:(312) 499-1901

With a copy to:

 

Drane, Freyer & Lapins

Attention: Scott Drane 150

North Wacker Drive, Suite 600

Chicago, Illinois 60606

Telephone:(312) 827-7101

Facsimile:(312) 827-7111

With a copy to:

 

Michael P. Morrison, Esq.

Gardner Carton & Douglas

191 North Wacker, Suite 3700

Chicago, Illinois 60606

Telephone: (312) 569-1238

Facsimile: (312) 569-3237

(b)    Seller and Notice Address:

 

CARRAMERICA U.S. WEST, LLC, a Delaware

limited liability company

c/o CarrAmerica Realty Corporation

Attn: Thomas R. Levy

1850 K Street, N.W., Suite 500

Washington, D.C. 20006

Telephone: 202-729-7525

Facsimile: 202-729-1060

With a copy to:

 

Mayer, Brown, Rowe & Maw LLP

Attn: George Ruhlen

141 E. Palace Ave.

Santa Fe, NM 87501

Telephone: 505-820-8185

Facsimile: 505-820-7334



--------------------------------------------------------------------------------

(c)    Date of this Agreement:

   

(d)    Purchase Price:

  $65,000,000

(e)    Earnest Money:

  $1,000,000 (in cash) and any other deposits of earnest money made pursuant to
the terms of this Agreement. The definition of “Earnest Money” includes any
interest earned thereon.

(f)     Due Diligence Period:

  The period ending 30 days after the Date of this Agreement.

(g)    Closing Date:

  Five (5) days after the end of the Due Diligence Period. Either party may
extend the Closing Date up to two (2) times, in thirty (30) day increments, by
giving written notice to the other party on or before the date that is fifteen
(15) days prior to the Closing Date or extended Closing Date, as the case may
be; but in no event shall the Closing occur later than September 29, 2005.

(h)    Title Company and Escrow Agent:

  Chicago Title Insurance Company 700 S. Flower St., Suite 920 Los Angeles,
California 90017 Attn: Marley Harrill Telephone: 213/488-4348 Facsimile:
213/891-0834

(i)     Broker:

  Cushman & Wakefield

 

1.2 Property. Subject to the terms of this Purchase and Sale Agreement (the
“Agreement”), Seller agrees to sell to Purchaser, and Purchaser agrees to
purchase from Seller, all of Seller’s right, title and interest in and to the
following property (the “Property”):

 

(a) The real property located at 8900 N. 22nd Avenue, Phoenix, Arizona, 333 East
Wetmore, Tucson, Arizona and 5090 N. 40th Street, Phoenix, described in Exhibit
A, together with the buildings, surface parking, parking structures and
improvements thereon (the “Improvements”), and all appurtenances of the
above-described real property(ies), including easements or rights-of-way
relating thereto, and, without warranty, all right, title, and interest, if any,
of Seller in and to the land lying within any street or roadway adjoining the
real property(ies) described above or any vacated or hereafter vacated street or
alley adjoining said real property(ies) (the “Real Property”).

 

(b) Any and all fixtures, furniture, equipment, and other tangible personal
property, if any, owned by Seller (the “Personal Property”) presently located on
the Real Property, but excluding (i) any items of personal property owned by
tenants (ii) any items of personal property owned by Seller or any affiliate of
Seller located in the office maintained by Seller or such affiliate at the
Property and (iii) if the Personal Property includes computer hardware, any
software installed therein.

 

(c) All of Seller’s interest, as landlord, in those certain Master Office
Building Leases, each dated as of December 31, 1990, between PREFCO VII Limited
Partnership, as Landlord, and. US West Business Resources, Inc. as Tenant, as
amended (each a “Master Lease”), covering the Improvements.

 

2



--------------------------------------------------------------------------------

(d) Any and all of the following items, but assignable without warranty (the
“Intangible Personal Property”): (A) licenses, and permits relating to the
operation of the Real Property, (B) the right to use the name of the
Improvements in connection with the Real Property, but specifically excluding
any trademarks, service marks and trade names of Seller, (C) if still in effect,
guaranties and warranties received by Seller from any contractor, manufacturer
or other person in connection with the construction or operation of the
Property.

 

(e) All service contracts, if any, to the extent assignable.

 

1.3 Earnest Money. The Earnest Money, in immediately available federal funds,
evidencing Purchaser’s good faith to perform Purchaser’s obligations under this
Agreement, shall be deposited by Purchaser with the Escrow Agent not later than
two business days after the execution of this Agreement. In the event that
Purchaser fails to timely deposit the Earnest Money with the Escrow Agent, this
Agreement shall be of no force and effect. At Closing, the Earnest Money shall
be applied to the Purchase Price. Otherwise, the Earnest Money shall be
delivered to the party entitled to receive the Earnest Money in accordance with
Article 9 of this Agreement.

 

ARTICLE 2: INSPECTIONS

 

2.1 Property Information. Seller shall make available to Purchaser within five
(5) days after the date of this Agreement the information listed on Exhibit B
attached hereto (“Property Information”), to the extent in Seller’s possession
or control.

 

Seller’s failure to deliver to Purchaser the Property Information as set forth
herein shall not result in the extension of the Due Diligence Period, and
Purchaser’s remedies therefor shall be Purchaser’s right to (i) terminate this
Agreement by delivering written notice thereof to Seller within twenty (20) days
after date of this Agreement and receive a return of the Earnest Money, in which
event neither party shall have any obligation hereunder except for any
obligation which expressly survives any termination of this Agreement pursuant
to this Agreement or (ii) to waive receipt of the Property Information and
proceed with Closing.

 

Seller makes no representations or warranties as to the accuracy or completeness
of the Property Information. The Property Information and all other information,
other than matters of public record, furnished to, or obtained through
inspection of the Property by, Purchaser, the Purchaser Related Parties (as
defined herein) or Purchaser’s lender, will be treated by Purchaser, the
Purchaser Related Parties and Purchaser’s lender as confidential, and will not
be disclosed to anyone other than on a need-to-know basis to Purchaser’s
consultants who agree to maintain the confidentiality of such information, and
will be returned to Seller by Purchaser if the Closing does not occur. Seller
assumes no duty to furnish Purchaser with any other existing information,
reports or updates of such materials. Purchaser hereby waives any and all claims
against Seller arising out of the accuracy, completeness, conclusions or
statements expressed in materials so furnished, and any and all claims arising
out of any duty of Seller to acquire, seek or obtain such materials. This
provision shall survive the Closing or any termination of this Agreement.

 

2.2 Inspections. Subject to the provisions of Paragraph 2.3 below, during the
Due Diligence Period, Purchaser shall be permitted to make a complete review and
inspection of the physical, legal, economic and environmental condition of the
Property, including, without limitation, the Master Lease and contracts
affecting the Property, books and records maintained by Seller or its agents
relating to the Property, pest control matters, soil condition, asbestos, PCB,
hazardous waste, toxic substance or other environmental matters, compliance with
building, health, safety, land use and zoning laws, regulations and orders,
plans and specifications, structural, life safety, HVAC and other building
system and engineering characteristics, traffic patterns, and all other
information pertaining to the Property. Without representation or warranty,
Seller shall cooperate in Purchaser’s review and provide Purchaser with the
opportunity to review the Master Lease, financial reports and other third-party
inspection reports and similar materials in Seller’s possession relating to the
Property (excluding appraisals, internal valuations or similar proprietary
materials that may be in Seller’s possession).

 

3



--------------------------------------------------------------------------------

2.3 Conduct of Inspections.

 

(a) Inspections in General. During the Due Diligence Period, Purchaser, its
agents, and employees shall have the right to enter upon the Property for the
purpose of making non-invasive inspections at Purchaser’s sole risk, cost and
expense. Before any such entry, Purchaser shall provide Seller with a
certificate of insurance naming Seller as an additional insured and with an
insurer and insurance limits (minimum $5 million) and coverage reasonably
satisfactory to Seller. All of such entries upon the Property shall be at
reasonable times during normal business hours and after at least 24 hours prior
notice to Seller or Seller’s agent, and Seller or Seller’s agent shall have the
right, but not the obligation, to accompany Purchaser during any activities
performed by Purchaser on the Property. Purchaser shall not disturb the tenants
on the Property, and Purchaser’s inspection shall be subject to the rights of
tenants under their Master Leases. If any inspection or test disturbs the
Property, Purchaser will restore the Property to the same condition as existed
before the inspection or test. Purchaser shall indemnify, defend and hold
harmless Seller and Seller’s partners and their respective shareholders,
directors, officers, affiliates, tenants, agents, contractors, employees,
successors and assigns (“Seller Related Parties”) and the Property from and
against any and all losses, costs, damages, claims, or liabilities arising out
of or in connection with any entry or inspections performed by Purchaser, its
agents or representatives. This indemnity shall survive the Closing or any
termination of this Agreement.

 

(b) Environmental Inspections. The inspections under Paragraph 2.2 may include a
non-invasive Phase I environmental inspection of the Property, but no Phase II
environmental inspection or other invasive inspection or sampling of soil or
materials, including without limitation construction materials, either as part
of the Phase I inspection or any other inspection, shall be performed without
the prior written consent of Seller, which may be withheld in its sole and
absolute discretion, and if consented to by Seller, the proposed scope of work
and the party who will perform the work shall be subject to Seller’s review and
approval. If requested by Seller, Purchaser shall deliver to Seller copies of
any Phase II or other environmental report to which Seller consents as provided
above, and the results of any other third party tests and inspections of the
Property, excluding only market and economic feasibility studies.

 

(c) Contact with Tenants and Governmental Authorities. Except as provided below
and without Seller’s prior written consent, Purchaser shall not contact any
tenant or governmental authority having jurisdiction over the Property. At
Purchaser’s request, Seller and Purchaser shall schedule tenant interviews at
which a representative of Seller may be present. Seller’s consent shall not be
required with respect to contacts in connection with a customary and reasonable
Phase I environmental audit, and code and zoning compliance review of the
Property except for any face-to-face meetings, for which Seller shall be given
at least 2 days prior notice and an opportunity to be present at any such
meeting.

 

2.4 Termination During Due Diligence Period. If Purchaser determines, in its
sole discretion, before the expiration of the Due Diligence Period that the
Property is unacceptable for Purchaser’s purposes, Purchaser shall have the
right to terminate this Agreement by giving to Seller notice of termination
before the expiration of the Due Diligence Period, and returning the Property
Information to Seller. Seller shall authorize the Escrow Agent to refund the
Earnest Money to Purchaser, and neither party shall have any further rights or
liabilities hereunder except for those provisions which survive the termination
of this Agreement.

 

2.5 Purchaser’s Reliance on its Investigations. Purchaser acknowledges and
agrees that (a) the Property is being sold, and Purchaser accepts possession of
the Property on the date of Closing, “AS IS, WHERE IS, WITH ALL FAULTS,” with no
right of setoff or reduction in the Purchase Price; (b) except for Seller’s
representations and warranties in Paragraph 8.1 (“Seller’s Warranties”), neither
Seller nor any Seller Related Party has or shall be deemed to have made any
verbal or written representations, warranties, promises or guarantees (whether
express, implied, statutory or otherwise) to Purchaser with respect to the
Property, any matter set forth, contained or addressed in the documents
delivered to Purchaser in connection with the Property (including, but not
limited to, the accuracy and completeness thereof) or the results of Purchaser’s
due diligence; and (c) Purchaser has confirmed independently all information
that it considers material to its purchase of the Property or the transaction
contemplated hereby. Purchaser specifically acknowledges that, except for
Seller’s Warranties, Purchaser is not relying on (and Seller, for itself and on
behalf of the Seller Related Parties, does hereby disclaim and renounce) any
representations or warranties of any kind or nature whatsoever, whether oral or
written, express, implied, statutory or otherwise, as to: (1) the operation of
the Property or the income potential, uses, or the merchantability, habitability
or fitness of any portion of the Property for a particular purpose; (2) the
physical condition of the Property or the condition or safety of the Property or
any component thereof, including, but not limited to,

 

4



--------------------------------------------------------------------------------

plumbing, sewer, heating, ventilating and electrical systems, roofing, air
conditioning, foundations, soils and geology, including hazardous materials, lot
size, or suitability of the Property or any component thereof for a particular
purpose; (3) the presence or absence, location or scope of any hazardous
materials in, at, about or under the Property; (4) whether the appliances, if
any, plumbing or utilities are in working order; (5) the habitability or
suitability for occupancy of any structure or the quality of its construction;
(6) whether the improvements are structurally sound, in good condition, or in
compliance with applicable laws; (7) the accuracy of any statements,
calculations or conditions stated or set forth in Seller’s or the Seller Related
Parties’ books and records concerning the Property or set forth in any offering
materials with respect to the Property; (8) the dimensions of the Property or
the accuracy of any floor plans, square footage, lease abstracts, sketches, or
revenue or expense projections related to the Property; (9) the operating
performance, the income and expenses of the Property or the economic status of
the Property; (10) the ability of Purchaser to obtain any and all necessary
governmental approvals or permits for Purchaser’s intended use and development
of the Property; and (11) the leasing status of the Property or the intentions
of any parties with respect to the negotiation and/or execution of any lease for
any portion of the Property. Purchaser further acknowledges and agrees that,
except for Seller’s Warranties, Seller is under no duty to make any affirmative
disclosures or inquiry regarding any matter which may or may not be known to
Seller or the Seller Related Parties, and Purchaser, for itself and for its
successors and assigns, hereby specifically waives and releases Seller and each
Seller Related Party from any such duty that otherwise might exist.

 

Except for the Seller’s Warranties, Purchaser, for itself and its partners,
members, shareholders, directors, officers, affiliates, agents, contractors,
employees, and their respective successors and assigns (“Purchaser Related
Parties”), hereby releases Seller and each Seller Related Party from, and waives
all claims and liability against Seller and each Seller Related Party for or
attributable to, the following: (a) any and all statements or opinions
heretofore or hereafter made, or information furnished, by the Seller or Seller
Related Parties to Purchaser or any of the Purchaser Related Parties; and
(b) any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever attributable to the Property,
whether arising or accruing before, on or after the date hereof and whether
attributable to events or circumstances which have heretofore or may hereafter
occur, including, without limitation, (i) all losses, costs, claims,
liabilities, expenses, demands and obligations with respect to the structural,
physical, or environmental condition of the Property; (ii) all losses, costs,
claims, liabilities, expenses, demands and obligations relating to the release
of or the presence, discovery or removal of any hazardous materials in, at,
about or under the Property, or for, connected with or arising out of any and
all claims or causes of action based upon CERCLA (Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§9601 et seq., as
amended by SARA (Superfund Amendment and Reauthorization Act of 1986) and as may
be further amended from time to time), the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. §§6901 et seq., or any related claims or causes of action
or any other federal, state or municipal based statutory or regulatory causes of
action for environmental contamination at, in, about or under the Property; and
(iii) any tort claims made or brought with respect to the Property or the use or
operation thereof.

 

 

--------------------------------------------------------------------------------

Purchaser’s Initials

 

The provisions of this Paragraph 2.5 shall survive indefinitely the Closing or
termination of this Agreement and shall not be merged into the closing
documents.

 

ARTICLE 3: TITLE AND SURVEY REVIEW

 

3.1 Title Review. During the Due Diligence Period, Purchaser shall review: the
title commitment(s) or preliminary report(s) made available by Seller and the
existing survey (“Title and Survey Reports”) issued by the Title Company and
prepared by the surveys with respect to the Property; documents and information
pertaining to the exceptions to title listed in the Title Report; and Seller’s
existing survey(s) with respect to the Property. Purchaser may, at its expense,
secure during the Due Diligence Period any additional title commitment(s) or
report(s) or survey update(s) desired by Purchaser. Purchaser shall have the
right to request that the Title Company provide at Purchaser’s sole cost and
expense any reinsurance or endorsements Purchaser shall request, provided that
the issuance of such reinsurance or endorsements shall not be a condition to or
delay the Closing.

 

5



--------------------------------------------------------------------------------

3.2 Title and Survey Objections. Purchaser may advise Seller in writing and in
reasonable detail, not later than 10 days prior to the expiration of the Due
Diligence Period, what exceptions or survey irregularities, if any, are not
acceptable to Purchaser (the “Title and Survey Objections”). Any such exceptions
or irregularities not so objected to by Purchaser, shall be deemed approved.
Seller shall have 5 days after receipt of Purchaser’s Title and Survey
Objections to give Purchaser notice that (a) Seller will remove any Title and
Survey Objections from title (or, cause the Title Company to insure over such
exceptions) or (b) Seller elects not to cause such exceptions to be removed or
insured over. Seller’s failure to provide notice to Purchaser as to any Title
and Survey Objections shall be deemed an election by Seller not to remove the
Title and Survey Objections. If Seller so notifies or is deemed to have notified
that Seller will not remove or insure over any or all of the Title and Survey
Objections, Purchaser shall have until the expiration of the Due Diligence
Period to determine whether (i) to proceed with the purchase and take the
Property subject to such exceptions, which exceptions shall be deemed approved,
or (ii) to terminate this Agreement and receive a refund of the Earnest Money,
as Purchaser’s sole and exclusive remedy. Purchaser’s failure to give Seller
notice shall be deemed to be an election by Purchaser under clause (i).

 

3.3 Removal of Liens; Affidavits. Seller shall have no obligation to remove any
exceptions to title other than those pertaining to real estate taxes lawfully
assessed and owed by Seller, mortgages of record made or assumed by Seller and
monetary liens filed as a result of work performed on the real property at the
direction of Seller. Seller shall have no obligation to execute any affidavits
or indemnifications in connection with the issuance of Purchaser’s title
insurance policy, excepting only (i) affidavits in form satisfactory to Seller
as to authority, the rights of tenants in occupancy and the status of mechanics’
liens, and (ii) any assurances that Seller has agreed in writing to give to the
Title Company to cure any Title and Survey Objections that it has elected to
cure in accordance with Paragraph 3.2.

 

3.4 Permitted Exceptions. The term “Permitted Exceptions” means those specific
exceptions or other matters disclosed in the Title and Survey Reports as
modified and updated as of the end of the Due Diligence Period other than those
that Seller is required to remove, or has agreed to remove, all liens for not
yet delinquent for real property and personal property taxes and for general and
special assessments against the Property; building and zoning ordinances and
regulations and any other laws, ordinances, or governmental regulations
restricting, regulating or relating to the use, occupancy or enjoyment of the
Property, the rights of the Tenant as under the Master Leases and the subtenants
under subleases, as tenants only with no rights or options to purchase the
Property; an easement agreement with adjacent owner for shared driveway
improvements and related encroachments to be provided to Purchaser and recorded
by Seller prior to the expiration of the Due Diligence Period and, the standard
printed exceptions, as modified or deleted in the Title Policy to the extent the
Title Company agreed to do so during the Due Diligence Period.

 

ARTICLE 4: OPERATIONS AND RISK OF LOSS

 

4.1 Ongoing Operations. During the pendency of this Agreement, Seller shall
carry on its business and activities relating to the Property substantially in
the same manner as it did before the date of this Agreement.

 

4.2 New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract or lease that will be an obligation affecting the Property
subsequent to the Closing, except contracts entered into in the ordinary course
of business that are terminable without cause on not more than 30-days’ notice,
without the prior consent of the Purchaser, which shall not be unreasonably
withheld or delayed.

 

4.3 Leasing Arrangements. Seller will not amend, terminate or waive any default
under the Master Lease without Purchaser’s prior written consent in each
instance.

 

4.4 Damage or Condemnation. Risk of loss resulting from any condemnation or
eminent domain proceeding which is commenced or has been threatened before the
Closing, and risk of loss to the Property due to fire, flood or any other cause
before the Closing, shall remain with Seller. If before the Closing the Property
shall be

 

6



--------------------------------------------------------------------------------

materially damaged, or if the Property or any material portion thereof shall be
subjected to a bona fide threat of condemnation or shall become the subject of
any proceedings, judicial, administrative or otherwise, with respect to the
taking by eminent domain or condemnation, then Purchaser may terminate this
Agreement by written notice to Seller given within 5 days after Purchaser learns
of the damage or taking, in which event the Earnest Money shall be returned to
Purchaser. If the Closing Date is within the aforesaid 5-day period, then
Closing shall be extended to the next business day following the end of said
5-day period. If no such election is made, and in any event if the damage or
loss is not material, this Agreement shall remain in full force and effect and
the purchase contemplated herein, less any interest taken by eminent domain or
condemnation, shall be effected with no further adjustment, and upon the Closing
of this purchase, Seller shall assign, transfer and set over to Purchaser all of
the right, title and interest of Seller in and to any awards that have been or
that may thereafter be made for such taking, and Seller shall assign, transfer
and set over to Purchaser any insurance proceeds not applied to the repair of
the Property prior to Closing that may thereafter be made for such damage or
destruction, and, if an insured casualty, Seller shall pay or credit to
Purchaser the amount of any deductible (but not to exceed the amount of the
loss). For the purposes of this paragraph, the phrases “material damage” and
“materially damaged” means damage reasonably exceeding 10 percent of the
Purchase Price to repair.

 

ARTICLE 5: CONDITIONS PRECEDENT

 

5.1 Purchaser’s Conditions. Notwithstanding anything in this Agreement to the
contrary, Purchaser’s obligation to purchase the Property shall be subject to
and contingent upon the satisfaction or waiver of the following conditions
precedent:

 

(a) Performance. Seller’s performance or tender of performance of all its
material obligations under this Agreement and the material truth and accuracy of
Seller’s express representations and warranties in this Agreement as of the
Closing Date, unless such representations and warranties have changed by reason
of facts or circumstances which pursuant to the terms of this Agreement are
permitted to have occurred, and subject to Paragraph 9.3(b) below.

 

(b) Master Lease Estoppel Certificate. By no later than five (5) days after the
Date of this Agreement, Seller shall deliver a mutually agreeable form of
estoppel certificates to the Tenant for execution by the Tenant with respect to
the Master Leases and by the subtenants with respect to their respective
sublease. Seller shall endeavor to secure and deliver to Purchaser by the
Closing Date an estoppel certificate signed by the Tenant for each of the Master
Leases that is consistent in all material respects with the information in the
rent roll delivered with the Property Information (the “Rent Roll”) and
substantially in such form or containing such information as may be required
under the Master Lease, and shall request the Tenant to obtain executed estoppel
certificates from the subtenants under the six largest subleases. It shall be a
condition to Purchaser’s obligation to close that on or before the Closing Date
Purchaser receives an estoppel certificate for each Master Lease that meets the
foregoing requirements.

 

(c) Seller Conditions. Notwithstanding anything in this Agreement to the
contrary, Seller’s obligation to sell the Property shall be subject to and
contingent upon the satisfaction or waiver of the following conditions
precedent:

 

(d) Performance. Purchaser’s performance or tender of performance of all its
material obligations under this Agreement and the material truth and accuracy of
Purchaser’s express representations and warranties in this Agreement as of the
Closing Date.

 

5.2 Failure or Waiver of Conditions Precedent. In the event any of the
conditions set forth in Paragraphs 5.1 or 5.2 are not fulfilled or waived, the
party benefited by such conditions may, by written notice to the other party and
after giving the other party ten (10) days in which to cure any failure of such
condition, terminate this Agreement, whereupon all rights and obligations
hereunder of each party shall be at an end except those that expressly survive
any termination. Either party may, at its election, at any time on or before the
date specified for the satisfaction of the condition, waive in writing the
benefit of any of the conditions set forth in Paragraphs 5.1 and

 

7



--------------------------------------------------------------------------------

5.2 above. In the event this Agreement is terminated as a result of any
condition set forth in Paragraph 5.1, Purchaser shall be entitled to a refund of
the Earnest Money, unless Purchaser is in default, in which case Section 9.1
shall apply. In any event, Purchaser’s consent to the close of escrow pursuant
to this Agreement shall waive any remaining unfulfilled conditions, and any
liability on the part of Seller for breaches of representations, warranties and
covenants of which Purchaser had knowledge as of the Closing.

 

ARTICLE 6: CLOSING

 

6.1 Closing. The consummation of the transaction contemplated herein (“Closing”)
shall occur on the Closing Date through the Escrow Agent. Upon completion of the
deliveries pursuant to Paragraphs 6.2 and 6.3, satisfaction of the other
conditions to Closing herein set forth and performance by each party of its
obligations required to be performed prior to or at the Closing, the parties
shall direct the Escrow Agent to make such deliveries and disbursements
according to the terms of this Agreement.

 

6.2 Seller’s Deliveries in Escrow. On or before the Closing Date (as the same
may be extended as provided herein), Seller shall deliver in escrow to the
Escrow Agent the following:

 

(a) Deed. A limited warranty deed (the “Deed”) in the form attached hereto as
Exhibit C, conveying to Purchaser (or its affiliate designated pursuant to
Section 11.21) Seller’s title to the Property, subject to the Permitted
Exceptions.

 

(b) Assignment of Master Lease and Contracts and Bill of Sale. Assignment(s) of
Master Lease, Contracts and Bill of Sale in the form of Exhibit D attached
hereto, executed by Seller;

 

(c) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property;

 

(d) FIRPTA. Foreign Investment in Real Property Tax Act affidavit(s) executed by
Seller; and

 

(e) Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.

 

6.3 Purchaser’s Deliveries in Escrow. On or before the Closing Date, Purchaser
shall deliver in escrow to the Escrow Agent the following:

 

(a) Purchase Price. The Purchase Price, less the Earnest Money that is applied
to the Purchase Price, plus or minus applicable prorations, deposited by
Purchaser with the Escrow Agent in immediate, same-day federal funds wired for
credit into the Escrow Agent’s escrow account;

 

(b) Assignment of Master Lease and Contracts and Bill of Sale. Assignment(s) of
Master Lease and Contracts and Bill of Sale in form of Exhibit D attached
hereto, executed by Purchaser;

 

(c) Assignment of Service Contracts.

 

(d) State Law Disclosures. Such disclosures and reports as are required by
applicable state and local law in connection with the conveyance of real
property; and

 

(e) Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.

 

6.4 Closing Statements/Escrow Fees. At the Closing, Seller and Purchaser shall
deposit with the Escrow Agent executed closing statements consistent with this
Agreement in the form required by the Escrow Agent.

 

8



--------------------------------------------------------------------------------

6.5 Possession. Seller shall deliver possession of the Property to Purchaser at
the Closing, subject to the Master Leases.

 

6.6 Post-Closing Deliveries. Immediately after the Closing, Seller shall deliver
the following, to the extent in Seller’s possession or control, to the offices
of Purchaser’s property manager: the original Master Lease; copies or originals
of all contracts, receipts for deposits, and unpaid bills; all keys, if any,
used in the operation of the Property; and any “as-built” plans and
specifications of the Improvements.

 

6.7 Notice to Tenant. Seller and Purchaser shall execute at Closing, and deliver
to the Tenant immediately after the Closing, a notice regarding the sale in
substantially in the form of Exhibit E attached hereto, or such other form as
may be required by applicable state law, and sufficient to relieve Seller from
liability for the security deposits.

 

6.8 Closing Costs. At Closing, Purchaser shall pay the cost of any title policy
(except for the base coverage portion of the premium), the cost of any survey
prepared on behalf of Seller, one-half of any escrow fees and all costs of
recording. In addition, if the closing occurs, Purchaser shall at Closing
reimburse Seller for one half (1/2) of the cost of updating Seller’s existing
survey in May, 2005. At Closing, Seller shall pay documentary and transfer
taxes, the cost of the portion of the premium applicable to base coverage up to
the amount of the Purchase Price for any title policy and one-half of any escrow
fees.

 

6.9 Close of Escrow. Upon satisfaction or completion of the foregoing conditions
and deliveries, the parties shall direct the Escrow Agent to immediately record
and deliver the documents described above to the appropriate parties and make
disbursements according to the closing statements executed by Seller and
Purchaser.

 

ARTICLE 7: PRORATIONS

 

Prorations and adjustments with respect to each Property shall be made as of the
Closing Date with respect to such Property as set forth in this Article 7.

 

7.1 Prorations. If the Purchase Price is received by Seller’s depository bank in
time to credit to Seller’s account on the Closing Date, the day of Closing shall
belong to Purchaser and all prorations hereinafter provided to be made as of the
Closing shall each be made as of the end of the day before the Closing Date. If
the cash portion of the Purchase Price is not so received by Seller’s depository
bank on the Closing Date, then the day of Closing shall belong to Seller and
such proration shall be made as of the end of the day that is the Closing Date.
In each such proration set forth below, the portion thereof applicable to
periods beginning as of Closing shall be credited to Purchaser or charged to
Purchaser as applicable and the portion thereof applicable to periods ending as
of Closing shall be credited to Seller or charged to Seller as applicable.

 

7.2 Base Rent. The tenant under the Master Lease remits to Seller monthly
installments of rent according to a rental schedule (“Monthly Base Rent”) and
pays operating expenses, including real estate taxes, directly to the applicable
payee or taxing authority, as applicable. Monthly Base Rent in effect on the
Closing Date shall be prorated as of the Closing. Any prepaid Monthly Base Rent
for the period following the Closing Date shall be paid over by Seller to
Purchaser. Operating expenses and taxes are paid directly by the tenant under
the Master Lease, and there shall be no proration of those items. Purchaser
agrees to look solely to the tenant under the Master Lease, not Seller, for
payment of such expenses.

 

7.3 Utility Deposits. Purchaser shall be responsible for making any deposits
required with utility companies.

 

7.4 Sale Commissions. Seller and Purchaser represent and warrant each to the
other that they have not dealt with any real estate broker, sales person or
finder in connection with this transaction other than Broker. If this
transaction is closed, Seller shall pay Broker in accordance with their separate
agreement. Broker is an independent contractor and is not authorized to make any
agreement or representation on behalf of either party. Except as

 

9



--------------------------------------------------------------------------------

expressly set forth above, if any claim is made for Broker’s or finder’s fees or
commissions in connection with the negotiation, execution or consummation of
this Agreement or the transactions contemplated hereby, each party shall defend,
indemnify and hold harmless the other party from and against any such claim
based upon any purported or actual statement, representation or agreement of
such party. The foregoing indemnity shall survive the Closing or any earlier
termination of this Agreement.

 

7.5 Survival. The provisions of this Article 7 shall survive the Closing.

 

ARTICLE 8: REPRESENTATIONS AND WARRANTIES

 

8.1 Seller’s Representations and Warranties. As a material inducement to
Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser that:

 

(a) Organization and Authority. Seller has been duly organized and is validly
existing as a Delaware limited liability company and is in good standing in the
State of Delaware. Seller’s designee that will be formed to take title to the
Property will be in good standing in the state of formation and will be
qualified to do business in the state in which the Property is located. Seller
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
properly executed and constitutes, or will constitute, as appropriate, the valid
and binding obligation of Seller, enforceable in accordance with their terms.

 

(b) Conflicts and Pending Action. There is no agreement to which Seller is a
party or, to Seller’s knowledge binding on Seller which is in conflict with this
Agreement. To Seller’s knowledge, there is no action or proceeding pending or
threatened in writing against Seller or the Property, including condemnation
proceedings, which challenges or impairs Seller’s ability to execute or perform
its obligations under this Agreement.

 

(c) Master Lease. To Seller’s knowledge, no monetary or material nonmonetary
default or breach exists on the part of the Tenant under the Master Lease.
Seller has not received any notice of any monetary or material nonmonetary
default of breach on the part of the Seller under the Master Lease, nor, to the
best of Seller’s knowledge, does there exist any such default or breach on the
part of the landlord

 

“Seller’s knowledge” as used in this Agreement means the current actual
knowledge of Laura Quinting, without any duty of inquiry or investigation.

 

8.2 Purchaser’s Representations and Warranties. As a material inducement to
Seller to execute this Agreement and consummate this transaction, Purchaser
represents and warrants to Seller that:

 

(a) Organization and Authority. Purchaser has been duly organized and is validly
existing as a Delaware limited liability company, in good standing in the State
of Arizona and is qualified to do business in the state in which the Property is
located. This Agreement has been, and all of the documents to be delivered by
Purchaser at the Closing will be, authorized and properly executed and
constitutes, or will constitute, as appropriate, the valid and binding
obligation of Purchaser, enforceable in accordance with their terms.

 

(b) Conflicts and Pending Action. There is no agreement to which Purchaser is a
party or to Purchaser’s knowledge binding on Purchaser which is in conflict with
this Agreement. There is no action or proceeding pending or, to Purchaser’s
knowledge, threatened against Purchaser which challenges or impairs Purchaser’s
ability to execute or perform its obligations under this Agreement.

 

(c) ERISA. Purchaser does not hold the assets of any employee benefit plan
within the meaning of 29 CFR 2501.3-101(a)(2).

 

10



--------------------------------------------------------------------------------

ARTICLE 9: DEFAULT AND DAMAGES

 

9.1 Default by Purchaser. IF ALL OF THE CONDITIONS TO PURCHASER’S OBLIGATION TO
PURCHASE THE PROPERTY HAVE BEEN SATISFIED OR WAIVED IN WRITING BY PURCHASER AND
IF PURCHASER SHOULD FAIL TO CONSUMMATE THIS TRANSACTION FOR ANY REASON OTHER
THAN SELLER’S DEFAULT, FAILURE OF A CONDITION TO PURCHASER’S OBLIGATION TO
CLOSE, OR THE EXERCISE BY PURCHASER OF AN EXPRESS RIGHT OF TERMINATION GRANTED
HEREIN, SELLER’S SOLE REMEDY IN SUCH EVENT SHALL BE TO TERMINATE THIS AGREEMENT
AND TO RETAIN THE EARNEST MONEY AS LIQUIDATED DAMAGES, SELLER WAIVING ALL OTHER
RIGHTS OR REMEDIES IN THE EVENT OF SUCH DEFAULT BY PURCHASER. THE PARTIES
ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY PURCHASER
UNDER THIS AGREEMENT WILL BE DIFFICULT TO ASCERTAIN, AND THAT SUCH LIQUIDATED
DAMAGES REPRESENT THE PARTIES’ BEST ESTIMATE OF SUCH DAMAGES. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS PARAGRAPH 9.1, SELLER AND PURCHASER
AGREE THAT THIS LIQUIDATED DAMAGES PROVISION IS NOT INTENDED AND SHOULD NOT BE
DEEMED OR CONSTRUED TO LIMIT IN ANY WAY PURCHASER’S INDEMNITY OBLIGATIONS UNDER
PARAGRAPHS 2.3(a) AND 7.5.

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Seller’s initials

   Purchaser’s initials

 

9.2 Default by Seller. If prior to Closing Seller defaults under this Agreement,
Purchaser’s sole remedy shall be to elect one of the following: (a) to terminate
this Agreement, in which event Purchaser shall be entitled to the return by the
Escrow Agent to Purchaser of the Earnest Money, or (b) to bring a suit for
specific performance provided that any suit for specific performance must be
brought within 45 days of Seller’s default, to the extent permitted by law,
Purchaser waiving the right to bring suit at any later date. As a condition
precedent to any suit for specific performance, Purchaser must have tendered all
of its deliveries on or before the Closing Date, including the Purchase Price.
Purchaser hereby waives any other rights or remedies, including, without
limitation, the right to seek money damages, except as provided in Paragraph
9.3(a) below. In no event shall Seller be liable to Purchaser for any punitive,
speculative or consequential damages. This Agreement confers no present right,
title or interest in the Property to Purchaser and Purchaser agrees not to file
a lis pendens or other similar notice against the Property except in connection
with, and after, the filing of a suit for specific performance.

 

9.3 Limitations.

 

(a) Limitation Period. The representations and warranties of Seller, and any
covenants and indemnities of Seller which expressly survive the Closing,
contained in this Agreement and in any document executed by Seller pursuant to
this Agreement shall survive Purchaser’s purchase of the Property only for a
period commencing on the Closing Date and ending one (1) year after the Closing
Date (the “Limitation Period”). Seller’s liability for breach of any such
covenant, indemnity, representation or warranty with respect to the Property
shall be limited to claims in excess of an aggregate $100,000 and Seller shall
be liable only to the extent that such aggregate exceeds such figure. Seller’s
aggregate liability for claims arising out of such covenants, indemnities,
representations and warranties with respect to the Property shall not exceed
$1,500,000. Purchaser shall provide written notice to Seller prior to the
expiration of the Limitation Period of any alleged breach of such covenants,
indemnities, warranties or representations and shall allow Seller 30 days within
which to cure such breach, or, if such breach cannot reasonably be cured within
30 days, an additional reasonable time period, so long as such cure has been
commenced within such 30 days and is being diligently pursued. If Seller fails
to cure such breach after written notice and within such cure period,
Purchaser’s sole remedy shall be an action at law for actual damages as a
consequence thereof, which must be commenced, if at all, within the Limitation
Period; provided, however, that if within the Limitation Period Purchaser gives
Seller written notice of such a breach and Seller notifies Purchaser of Seller’s
commencement of a cure, commences to cure and thereafter terminates such cure
effort, Purchaser shall have an additional 30 days from the date of such
termination within which to commence an action at law for damages as a
consequence of Seller’s failure to cure. The Limitation Period referred to
herein shall apply to known as well as unknown breaches of such covenants,
indemnities, warranties or representations. Purchaser’s waiver and release set
forth in Paragraph 2.5 shall apply fully to liabilities under such covenants,
indemnitees, representations and warranties and is hereby incorporated by this
reference. Purchaser specifically acknowledges that such

 

11



--------------------------------------------------------------------------------

termination of liability represents a material element of the consideration to
Seller. The limitation as to Seller’s liability in this Paragraph 9.4(a) does
not apply to Seller’s liability with respect to prorations and adjustments under
Article 7.

 

ARTICLE 10: EARNEST MONEY PROVISIONS

 

10.1 Investment and Use of Funds. The Escrow Agent shall invest the Earnest
Money in government insured interest-bearing accounts satisfactory to Purchaser
and Seller, shall not commingle the Earnest Money with any funds of the Escrow
Agent or others, and shall promptly provide Purchaser and Seller with
confirmation of the investments made. If the Closing under this Agreement
occurs, the Escrow Agent shall apply the Earnest Money to the Purchase Price on
the Closing Date.

 

10.2 Termination. Except as otherwise expressly provided herein, upon not less
than 5 business days’ prior written notice to the Escrow Agent and the other
party, Escrow Agent shall deliver the Earnest Money to the party requesting the
same; provided, however, that if the other party shall, within said 5 business
day period, deliver to the requesting party and the Escrow Agent a written
notice that it disputes the claim to the Earnest Money, Escrow Agent shall
retain the Earnest Money until it receives written instructions executed by both
Seller and Purchaser as to the disposition and disbursement of the Earnest
Money, or until ordered by final court order, decree or judgment, which is not
subject to appeal, to deliver the Earnest Money to a particular party, in which
event the Earnest Money shall be delivered in accordance with such notice,
instruction, order, decree or judgment.

 

10.3 Interpleader. Seller and Purchaser mutually agree that in the event of any
controversy regarding the Earnest Money, unless mutual written instructions are
received by the Escrow Agent directing the Earnest Money’s disposition, the
Escrow Agent shall not take any action, but instead shall await the disposition
of any proceeding relating to the Earnest Money or, at the Escrow Agent’s
option, the Escrow Agent may interplead all parties and deposit the Earnest
Money with a court of competent jurisdiction in which event the Escrow Agent may
recover all of its court costs and reasonable attorneys’ fees. Seller or
Purchaser, whichever loses in any such interpleader action, shall be solely
obligated to pay such costs and fees of the Escrow Agent, as well as the
reasonable attorneys’ fees of the prevailing party in accordance with the other
provisions of this Agreement.

 

10.4 Liability of Escrow Agent. The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for its negligent acts and for any loss,
cost or expense incurred by Seller or Purchaser resulting from the Escrow
Agent’s mistake of law respecting the Escrow Agent’s scope or nature of its
duties. Seller and Purchaser shall jointly and severally indemnify and hold the
Escrow Agent harmless from and against all costs, claims and expenses, including
reasonable attorneys’ fees, incurred in connection with the performance of the
Escrow Agent’s duties hereunder, except with respect to actions or omissions
taken or made by the Escrow Agent in bad faith, in disregard of this Agreement
or involving negligence on the part of the Escrow Agent.

 

ARTICLE 11: MISCELLANEOUS

 

11.1 Parties Bound. Purchaser may not assign this Agreement without the prior
written consent of Seller, and any such prohibited assignment shall be void.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the respective legal representatives, successors, assigns, heirs, and
devisees of the parties.

 

11.2 Confidentiality; Press Release. Until the Closing, neither Seller nor
Purchaser will release or cause or permit to be released any press notices, or
publicity (oral or written) or advertising promotion relating to, or otherwise
announce or disclose or cause or permit to be announced or disclosed, in any
manner whatsoever, the

 

12



--------------------------------------------------------------------------------

terms, conditions or substance of this Agreement without first obtaining the
written consent of the other party. The foregoing shall not preclude either
party from discussing the substance or any relevant details of such transactions
with any of its attorneys, accountants, professional consultants, lenders,
partners, investors, or any prospective lender, partner or investor, as the case
may be, or prevent either party hereto, from complying with laws, rules,
regulations and court orders, including without limitation, governmental
regulatory, disclosure, tax and reporting requirements. Any party to this
transaction (and each employee, agent or representative of the foregoing) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to them relating to
such tax treatment and tax structure except to the extent maintaining such
confidentiality is necessary to comply with any applicable federal or state
securities laws. The authorization in the preceding sentence is not intended to
permit disclosure of any other information unrelated to the tax treatment and
tax structure of the transaction including (without limitation) (i) any portion
of the transaction documents or related materials to the extent not related to
the tax treatment or tax structure of the transaction, (ii) the existence or
status of any negotiations unrelated to the tax issues, or (iii) any other term
or detail not relevant to the tax treatment or the tax structure of the
transaction. In addition to any other remedies available to a party, each party
shall have the right to seek equitable relief, including without limitation
injunctive relief or specific performance, against the other party in order to
enforce the provisions of this Paragraph 11.2.

 

11.3 Headings. The article and paragraph headings of this Agreement are for
convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.

 

11.4 Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and effect shall be given to the
intent manifested by the portion held invalid or inoperative. The failure by
either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.

 

11.5 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Property is located.

 

11.6 No Third Party Beneficiary. This Agreement is not intended to give or
confer any benefits, rights, privileges, claims, actions, or remedies to any
person or entity as a third party beneficiary, decree, or otherwise.

 

11.7 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property except for any confidentiality agreement binding on
Purchaser, which shall not be superseded by this Agreement. This Agreement may
be amended or supplemented only by an instrument in writing executed by the
party against whom enforcement is sought.

 

11.8 Time of the Essence. Time is of the essence in the performance of this
Agreement.

 

11.9 Attorneys’ Fees. Should either party employ attorneys to enforce any of the
provisions hereof, the party against whom any final judgment is entered agrees
to pay the prevailing party all reasonable costs, charges, and expenses,
including attorneys’ fees, expended or incurred in connection therewith.

 

11.10 Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth in Paragraph 1.1.
Any such notices shall be either (a) sent by overnight delivery using a
nationally recognized overnight courier, in which case notice shall be deemed
delivered one business day after deposit with such courier, (b) sent by
facsimile, with written confirmation by overnight or first class mail, in which
case notice shall be deemed delivered upon receipt of confirmation of
transmission of such facsimile notice, or (c) sent by personal delivery, in
which case notice shall be deemed delivered upon receipt. Any notice sent by
facsimile or personal delivery and delivered after 5:00 p.m., Pacific Standard
Time, shall be deemed received on the next business day. A party’s address may
be changed by written notice to the other party; provided, however, that no
notice of a change of address shall be effective until actual receipt of such
notice. Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice.

 

13



--------------------------------------------------------------------------------

11.11 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction — to the effect that any ambiguities are to be resolved against the
drafting party — shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

 

11.12 Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. The last day of any period of
time described herein shall be deemed to end at 5:00 p.m., Pacific Standard
Time.

 

11.13 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement. To facilitate execution of this
Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.

 

11.14 Section 1031 Exchange. Seller or Purchaser may consummate the sale of the
Property as part of a so-called like-kind exchange (the “Exchange”) pursuant to
Section 1031 of the Internal Revenue Code of 1986, as amended. Should either
party elect to consummate an Exchange it shall be conditioned upon: (a) all
costs, fees, and expenses attendant to the Exchange being the sole
responsibility of the party electing the Exchange; (b) the Closing not being
delayed or affected by reason of the Exchange; (c) the consummation or
accomplishment of the Exchange not being a condition precedent or condition
subsequent to either party’s obligations and covenants under this Agreement;
(d) Purchaser not being required to acquire or hold title to any real property
other than the Property for purposes of consummating the Exchange; and (e) the
party not electing the Exchange shall have the right to review and approve (with
such approval not to be unreasonably withheld) all documents it is requested to
execute in connection with the Exchange.

 

11.15 Merger. Except as otherwise expressly provided in this Agreement, any and
all rights of action of Purchaser for any breach by Seller of any
representation, warranty or covenant contained in this Agreement shall merge
with the Deed and other instruments executed at Closing, shall terminate at
Closing and shall not survive the Closing.

 

11.16 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

11.17 Interview Subtenants. At any time during normal business hours prior to
the Closing, Seller shall permit Purchaser to interview any and all subtenants
who derive possessory rights from the Master Lease, subject the rights of the
Tenant under the Master Lease. Purchaser shall give Seller at least five
(5) days prior notice of any such interview, and Seller shall have the right to
attend the interview.

 

11.18 Assignment and Designator. Purchaser shall have the right to assign its
rights and obligations under this Agreement to an affiliate of Purchaser. In
addition, Purchaser shall have the right to designate a grantee for all or any
part of this Property. Any assignment or designation must be received by Seller
no less than five (5) days prior to the Closing.

 

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

CARRAMERICA U.S. WEST, LLC

AND

TRANSWESTERN INVESTMENT COMPANY

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

Seller:

CARRAMERICA U.S. WEST, LLC,

a Delaware limited liability company

By:

 

CarrAmerica Realty L.P.,

a Delaware limited partnership, its sole member,

    By:  

CarrAmerica Realty GP Holdings, LLC,

a Delaware limited liability company, its general partner,

        By:   CarrAmerica Realty Operating Partnership L.P., a Delaware limited
partnership, its sole member,             By:  

CarrAmerica Realty Corporation,

a Maryland corporation, its general partner,

                By:  

/s/ Thomas Levy

--------------------------------------------------------------------------------

                Its:   Seller

 

Purchaser:

TRANSWESTERN INVESTMENT COMPANY, a Delaware limited liability company

By:

 

/s/ Robert Ruffatto

--------------------------------------------------------------------------------

Its:

  Managing Director

 

15



--------------------------------------------------------------------------------

JOINDER OF ESCROW AGENT

 

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
has received and shall hold the Earnest Money in escrow, and shall disburse the
Earnest Money pursuant to the provisions of Article 10 hereof.

 

    CHICAGO TITLE INSURANCE COMPANY     By:  

/s/ Scott M .Green

--------------------------------------------------------------------------------

    Name:   Scott M. Green

Date: 7/18/2005

  Title:   VP Associate Regional Counsel

 

“Escrow Agent”

 

16



--------------------------------------------------------------------------------

EXHIBITS

 

A

   -    Legal Description

B

   -    Property Information

C

   -    Form of Special Warranty Deed

D

   -    Assignment of Master Lease and Contracts and Bill of Sale

E

   -    Notice to Tenant

 

17



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION(S)

 

[See Attached]

 

1



--------------------------------------------------------------------------------

EXHIBIT B

 

PROPERTY INFORMATION

 

If and to the extent in Seller’s possession:

 

1) Tenant Lease & Correspondence Files

2) General Correspondence Files for the Property

3) Copies of all leases, amendments and commencement date letters

4) 2004 and 2005 Operating Budgets

5) All existing ADA, Environmental, and Engineering Reports

6) Vendor Files and paid invoices

7) Copies of all Service Contracts

8) Tax bills for the last three years

9) Certificates of Occupancy

10) Year-to-date Operating Statements and Budget-to-actual variance reports for
the same period

11) 12/31/03 & 12/31/04 Operating Statements and Budget-to-actual variance
reports for the same period

12) Current Rent Roll

13) Current 2004 tax & operating expense reconciliations for all tenants

14) Space plans for all floors (for use in touring the buildings)

15) Historical occupancy reports

16) As-built plans

17) Copies of Utility Bills for past 24 months

18) Tenant Estoppels from past property sales

 

Note: Items 1, 2, 6, and 16 need not be copied but should be made available for
review.

 

1



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF SPECIAL WARRANTY DEED

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

       

 

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

MAIL TAX STATEMENTS TO:

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

SPECIAL WARRANTY DEED

 

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
                                , a                                 (“Grantor”),
CONVEYS to                                 , a                 
                (“Grantee”), that certain real property located in the County of
Maricopa, State of Arizona, and more particularly described in Exhibit A
attached hereto and by this reference incorporated herein (the “Property”).

 

SUBJECT TO the following:

 

(a) [Insert Permitted Exceptions, not listed below];

 

(c) All matters which could be ascertained by a physical inspection of the
Property;

 

(d) Interests of tenants, as tenants only, with no rights or options to
purchase;

 

(e) Any and all liens not yet delinquent for real property and personal property
taxes and for general and special assessments against the Property; and

 

(f) Building and zoning ordinances and regulations and any other laws,
ordinances, or governmental regulations restricting, regulating or relating to
the use, occupancy or enjoyment of the Property.

 

Grantor hereby binds itself to warrant and defend the title as against all acts
of the Grantor and no other

 

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused its duly authorized representatives to
execute this instrument as of                          , 2005.

 

GRANTOR:

,

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

Assessor’s Parcel Number(s):                                 

 

ACKNOWLEDGEMENT

 

STATE OF                                              )

COUNTY OF                                          )

 

On                                 , 200_, before me,
                                        , a Notary Public in and for said State,
personally appeared                              the                      of
            , a              and general partner of              personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

 

Signature:

 

                                                             (Seal)

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION OF THE PROPERTY

 

3



--------------------------------------------------------------------------------

EXHIBIT D

 

ASSIGNMENT OF MASTER LEASE AND CONTRACTS AND BILL OF SALE

 

This instrument is executed and delivered as of the          day of
                        , 200   (“Effective Date”) pursuant to that certain
Purchase and Sale Agreement (“Agreement”) dated                     , 200    ,
by and between CARRAMERICA U.S. WEST, LLC, a Delaware limited liability company
(“Seller”), and                                     , a
                                     (“Purchaser”), covering the real property
described in Exhibit A attached hereto (“Real Property”).

 

1. Sale of Intangible Personal Property. For good and valuable consideration,
Seller hereby sells, transfers, sets over and conveys to Purchaser all the
right, title and interest of Seller, if any and without warranty, in and to
assignable licenses and permits relating to the operation of the Property,
assignable guaranties and warranties from any contractor, manufacturer or other
person in connection with the construction or operation of the Property, and the
right to use the name of the Property (if any), but specifically excluding any
right, title or interest of Seller in any trademarks, service marks and trade
names of Seller.

 

2. Assignment and Assumption of Master Lease. For good and valuable
consideration, Seller hereby assigns, transfers, sets over and conveys to
Purchaser, and Purchaser hereby accepts all of the landlord’s right, title and
interest in and to the lease listed in Exhibit B attached hereto (“Master
Lease”). Purchaser hereby accepts and assumes the obligations of Seller under
the Master Lease.

 

3. Assignment and Assumption of Contracts. For good and valuable consideration,
Seller hereby assigns, transfers, sets over and conveys to Purchaser, and
Purchaser hereby accepts Seller’s right, title and interest in and to the
service contracts described in Exhibit C attached hereto , if any (the
“Contracts”).

 

4. Indemnities. Purchaser shall indemnify and hold harmless Seller from and
against any liability, damages, causes of action, expenses, including reasonable
attorneys’ fees, incurred by Seller by reason of the failure of Purchaser to
fulfill, perform, discharge, and observe its obligations with respect to the
Master Lease or Contracts (if any) arising on or after the Effective Date.
Seller shall indemnify and hold harmless Purchaser from and against any
liability, damages, causes of action, expenses, including reasonable attorneys’
fees, incurred by Purchaser by reason of the failure of Seller to fulfill,
perform, discharge, and observe its obligations with respect to the Master Lease
or Contracts (if any) arising prior to the Effective Date.

 

5. Agreement Applies. The covenants, agreements, disclaimers, representations,
warranties, indemnities and limitations provided in the Agreement with respect
to the Property (including, without limitation, the limitations of liability
provided in the Agreement), are hereby incorporated herein by this reference as
if herein set out in full and shall inure to the benefit of and shall be binding
upon Purchaser and Seller and their respective successors and assigns.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
as of the date written above.

 

SELLER:

CARRAMERICA U.S. WEST, LLC,

a Delaware limited liability company

By:      

CarrAmerica Realty L.P.,

a Delaware limited partnership, its sole member,

        By:  

CarrAmerica Realty GP Holdings, LLC,

a Delaware limited liability company, its general partner,

            By:   CarrAmerica Realty Operating Partnership L.P., a Delaware
limited partnership, its sole member,                 By:  

CarrAmerica Realty Corporation,

a Maryland corporation, its general partner,

                    By:  

 

--------------------------------------------------------------------------------

                    Its:   President

PURCHASER:

,

--------------------------------------------------------------------------------

a

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

EXHIBIT E

 

NOTICE TO TENANT

 

[Date]

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

  Re: [Name of Property]

 

Dear Tenant:

 

Please be advised that the premises of which you are a tenant at the
above-referenced property, and the landlord’s interest in your Master Lease,
were purchased on this date from CarrAmerica U.S. West, LLC (“Seller”), by
                                 (“Purchaser”). Any security deposits were
transferred to Purchaser. All payments, rent and otherwise, should be made
payable to:                                 and directed to:

 

    

 

--------------------------------------------------------------------------------

              

 

--------------------------------------------------------------------------------

              

 

--------------------------------------------------------------------------------

              

 

--------------------------------------------------------------------------------

         

 

Very truly yours, SELLER:

CarrAmerica U.S. West, LLC,

a Delaware limited liability Company

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its Authorized Signatory PURCHASER:

,

--------------------------------------------------------------------------------

a

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

G-1